DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the species (a) size exclusion chromatography, (b) peripheral blood, (c) Galanthus nivalis lectin (GNA), (d) ovarian cancer exosomes, in the reply filed on 03/08/2022 is acknowledged.
No claims are withdrawn. Election was made without traverse in the reply filed on 03/08/2022.

Priority
The present application is filed 07/01/2019 as a continuation of application 13/808,561, filed 08/14/2013 (now abandoned). Application No. 13/808,561 was filed as a proper National Stage (371) entry of PCT Application No. PCT/US11/43265, filed 07/07/2011, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/362,129, filed 07/07/2010.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/808,561, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, the prior-filed application fails to support the method recited at claim 2, namely comprising the steps (b) determining a quantity of lectin bound exosomes in a first portion of the concentrated exosome sample, (c) determining a quantity of antibody bound exosomes in a second portion of the concentrated exosome sample, followed by step (d) comparing the quantity determined in steps (b) to the quantity determined in step (c). No support could be found in the prior-filed application for the combination of steps as presently claimed. Furthermore, for these reasons, the limitations at claim 14, namely “wherein the antibody immobilized on the multiwell plate detects a cancer marker” is also not supported (no support for the combination of the method steps of claim 2 wherein the antibody on the plate detects a cancer marker). 
Similarly, regarding the limitations recited at present claim 12, although the prior filed application supports the limitation of a multi-well plate, and supports a substrate material selected from sepharose, latex, glass, polystyrene, polyvinyl and silicon, the prior filed application fails to support a multiwell plate comprising material selected from sepharose, latex, glass, etc. 
As such, claims 2-17 have an effective filing date of 07/01/2019.

Information Disclosure Statement
The information disclosure statement filed 07/01/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.
In particular, there is no copy of Foreign Priority document citation Nos. 17 and 18 (WO2009/015357A1 and WO2009/092389) cited in the IDS filed 07/01/2019 provided (in the present application or in the file from the prior filed application).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Claim 2 recites steps of establishing a standard curve by measuring a control signal to a known quantities of a lectin-binding compound and comparing signal from bound detectable lectin to the established standard curve, and similarly establishing a standard curve by measuring signal for known quantities of antibody-binding compound, comparing the signal from bound detectable antibody to the established standard curve, and further comparing the quantity of lectin bound exosomes to the quantity of antibody bound exosomes. 
These above indicated limitations of comparing to standard curves, and then comparing the results of those comparison to one another are characterized as abstract ideas. In particular, such “comparing” steps amount to mental processes, namely concepts performed in the human mind, since comparing is considered an observation, evaluation, and/or a judgement. 
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
Further standard curves are themselves mathematical concepts (a graphical representation of standard values).
Step 2A, Prong 2
The above discussed steps, namely each of the indicated comparison steps, are insufficient to integrate into practical application because these steps are the judicial exception(s) themselves and as such do not constitute a practical application thereof. 
In addition to the judicial exceptions, the claims recite active method steps of increasing the concentration of exosomes in the sample to generate a concentrated exosome sample, as well as a step of determining a quantity of lectin bound exosomes in a first portion of the concentrated exosome sample, comprising contacting the first portion of the concentrated exosome sample with a lectin immobilized on a multi-well plate, contacting exosomes bound to the immobilized lectin with a detectable lectin; measuring a signal from the bound detectable lectin; measuring a control signal of known quantities of a lectin-binding compound to establish a standard curve and also, determining a quantity of antibody bound exosomes in a second portion of the concentrated exosome sample, comprising contacting a second portion of the concentrated exosome sample with an antibody immobilized on a multi-well plate, contacting exosomes bound to the immobilized antibody with a detection antibody; measuring a signal from the bound detection antibody, measuring a control signal from known quantities of an antibody-binding compound to establish a standard curve.
However, such steps are also insufficient to integrate the judicial exceptions into practical application thereof because the purpose is merely to obtain data. These steps do not go beyond that which was considered insignificant presolution activity, i.e., mere data gathering steps necessarily performed for the judicial exception (see MPEP 2106.05(g)).
The additionally recited steps/elements fail to apply, rely on or use the judicial exception in a manner such to integrate the judicial exceptions into a practical application thereof.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Further, the additional elements of the claims (the active method steps/limitations recited in addition to the judicial exceptions themselves as indicated in detail previously above) also do not add significantly more to the judicial exception(s); the additional recited claim elements are recited at a high level of generality, and are not, for example limited to any particular testing technique of or platform as claimed. 
In particular, the steps indicated above, directed to the gathering of the data for the abstract ideas are steps/elements that fail to go beyond that which was considered routine and conventional in the assay art at the time. See for example, as evidence that it was routine and conventional to detect exosomes by lectin and antibody based assay technique, and to compare the results of such techniques is Gerlach et al., Urinary nanovesicles captured by lectins or antibodies demonstrate variations in size and surface glycosylation patterns, Nanomedicine, 12(11), (2017), p.1217-1229. Gerlach teach isolation and detection of the exosomes by way of both lectin and antibody based binding methods (abstract), specifically teaching that the different capture techniques exhibited distinct variations in size and surface content. Gerlach teach concentrating specimens, and then dividing into aliquots for assays (see page 1219, col. 1, para 1, see also Figure 1, shows after concentration, performing separate lectin and antibody based affinity capture techniques). See also page 1220, col. 2, para 2, Gerlach specifically compared both antibody and lectin based captured protein yields in order to characterize recovery of the targeted exosomes. Gerlach teach that, antibody based methods achieve greater total protein recovery (page 1223, end of col. 2), but also suggests isolation by lectin affinity approach as a potentially useful technique for research and future clinical applications. 
The data gathering steps as indicated above do not for example obtain the data in an unconventional or non-routine manner, both lectin based and antibody based assay methods for the capture and detection of exosomes were well known to those having ordinary skill in the art (see for example, Fais et al., US PG Pub No. 2009/0220944A1 (IDS entered 07/01/2019), cited in more detail below teaching antibody capture methods, relying on capture and detection antibody for binding and detecting exosomes, Duffin et al., WO2012/006476A2 cited in detail below, and Gerlach page 1218, col. 1, para 2, both teaching lectin microarrays/binding techniques as art recognized methods of detecting exosomes).
The claimed limitations, including the limitations recited at the dependent claims, fail to recite a step or element that adds a feature that is more than well-understood, conventional or routine in the field of diagnostics and biochemical assay methodologies. 
For example, the additionally recited claim limitations at the dependent claims, specific to the sample and exosomes (i.e., wherein the sample comprises heterogenous exosomes, wherein the biological sample is selected from the claimed group, the cancer type, the exosome diameter, etc.) also fail to add significantly more than the judicial exceptions. Such limitations fail to constitute a technical advancement or improvement in the method or the art. There is no evidence to suggest that such limitations would change or impact the way the assays are performed (they impart not change to the active method steps of the claim themselves, the steps used to gather the data). Further, regarding the dependent limitations of claim 4, the method used for increasing the exosome concentration, such limitations (in addition to being directed to presolution activity) fail to go beyond well known, routine and conventional techniques used by those of ordinary skill for concentrating exosome samples (see for example, Duffin et al., WO2012/006476A1, as well as Klass et al., US PG Pub No. 2010/0113290A1 (e.g., at para [0028])) 
For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-11 and 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duffin et al., WO2012/006476A1 in view of Fais et al., US PG Pub No. 2009/0220944A1 and Gerlach et al., Urinary nanovesicles captured by lectins or antibodies demonstrate variations in size and surface glycosylation patterns, Nanomedicine, 12(11), (2017), p.1217-1229.
	 Duffin teach methods comprising the active method steps of first increasing the concentration of exosomes in a sample in order to generate a concentrated sample, followed by a step of determining the quantity of lectin bound exosomes in a first portion of the concentrated sample by lectin-immobilized multi-well plates (namely contacting the first portion of sample with the immobilized lectin, contacting with detectable lectin, measuring signal of the bound detectable lectin, and comparing the signal to standard curve established by way of measuring a control signal of known amount/quantity of lectin-binding compound) (see Duffin et al. at for example,  paras [0006], [0030], [0038], and claim 1). Notably, see at para [0030], Duffin teach size exclusion chromatography (Applicant’s elected species) as a well-known technique in the art for concentration of exosomes in a sample prior to detection/assay (thereby also addressing present claim 4). Duffin also address Applicant’s elected species of lectin (GNA) (para [0032], thereby also addressing claim 6), and detection of exosomes that are ovarian cancer exosomes (para [0033], para [0054], thereby also addressing claim 8). 
	Duffin et al. fails to further teach determining a quantity of antibody bound exosomes in a second portion of the concentrated sample by contacting the second portion of the concentrated sample with antibody immobilized on a multi-well plate, followed by contact with a detection antibody, measuring signal from the bound detection antibody comparing a standard curve established by a control signal measured representative of known quantities of antibody binding compound (step c), and further fails to teach comparing the determined quantity of lectin bound exosomes to the quantity of antibody bound exosomes (step d). 
	Fais et al. teach methods substantially similar to Duffin cited in detail previously above, however, Fais teach the use of antibody binding reagent for detection, characterization and quantification of exosomes in samples (see abstract, and paras [0050]-[0052], the ExoTest). In particular Fais teach contacting exosome containing sample with an antibody immobilized on a multi-well plate, contacting the exosomes captured thereon with a detection antibody, measuring signal of the bound detection antibody, measuring signal and determining quantity (see para [0051] and [0052]). Fais also teach the antibody based techniques for the detection and quantification of exosomes are capable of application such as identifying specific tumor types (associating a specific exosome with a tumor type based on different protein binding, see para [0041]). 
	 Gerlach et al., similar to Duffin and Fais et al., teach methods of capturing exosomes (namely urinary nanovesicles, also referred to as urinary extracellular vesicles, see abstract).
	Gerlach teach isolation and detection of the exosomes by way of both lectin and antibody based binding methods (abstract), specifically teaching that the different capture techniques exhibited distinct variations in size and surface content. Gerlach teach concentrating specimens, and then dividing into aliquots for assays (see page 1219, col. 1, para 1, see also Figure 1, shows after concentration, performing separate lectin and antibody based affinity capture techniques). See also page 1220, col. 2, para 2, Gerlach compare antibody and lectin based captured protein yields in order to characterize recovery of the targeted exosomes. Gerlach teach that, antibody based methods achieve greater total protein recovery (page 1223, end of col. 2), but also suggests isolation by lectin affinity approach as a potentially useful technique for research and future clinical applications, thereby providing motivation for one having ordinary skill in the art at the time to pursue both techniques. 
	It would have been prima facie obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to have modified Duffin’s method in order to take aliquots (a first and second portion from the concentrated sample) and to further quantitate the exosomes in a second portion of the concentrated sample by way of antibody binding technique as in Fais et al., thereby resulting in a characterization method utilizing both lectin and antibody binding affinity, comparing the results, as in Gerlach. One having ordinary skill in the art would be motivated to combine the two techniques (quantitating exosomes by both lectin and by antibody affinity) as in Gerlach because Gerlach teach the different capture techniques exhibited distinct variations upon detection; therefore it would have been obvious to detect using both techniques, comparing the quantified amounts, in order to observe an accurate representation of exosomes in a sample. Further motivation to also detect quantity by the antibody binding methods of Fais (and Gerlach) is that Fais teach antibody binding can also be used to detect specific protein markers for identification of tumor type (in the case of tumor derived exosomes). 
	One having ordinary skill in the art would have a reasonable expectation of success combining the binding affinity techniques for quantitating exosomes in a sample into a single method as indicated above namely because Gerlach is evidence of such success (Gerlach is an example performing binding using both lectin and antibody, comparing results).
	Regarding the term “characterizing” recited in the preamble of the independent claim, the originally filed specification fails to provide a specific or limiting definition for the term “characterizing”, and as such, the term is given broadest reasonable consideration. The combination of the cited art is teaching the same combination of active steps as recited presently by independent claim, and absent a clear or limiting definition for the term “characterizing”, the combination of the cited art addresses the claim. In particular, because the combination of the prior art is teaching the same order and combination of steps, it is considered a method of “characterizing” as broadly claimed in the preamble (the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).
In the instant case, the statements in the preamble do not provide antecedent basis for terms in the body of the claim, and are not essential to understand the limitations or terms in the body of the claim. The claims do not include, for example, active method steps in which a characterization is achieved or performed. For these reasons, the preamble may be reasonably interpreted simply as a referring to the intended use of the recited method. Absent any limitations that would clearly require a characterization to be made, the combination of the cited art establishes a prima facie case of obviousness, as the combination teaches all active method steps recited. See also MPEP 2111.04.
Regarding claim 3, see at para [0028] Duffin teach generally, exosomes are small vesicles released into the extracellular environment from a variety of different cells (thereby addressing exosomes as heterogeneous). 
Regarding claim 5, see Duffin claim 18 (same sample species as claimed).
Regarding claim 7, as cited above Duffin teach quantitating exosomes indicative of cancer (tumor derived exosomes) (see also for example at paras [0005] and [0021]).
Regarding claim 9, see Duffin at para [0040]. 
Regarding claim 10, see Duffin teach exosomes having diameters within the claimed range (para [0028] and claim 11).
Regarding claim 11, see Duffin teach the claimed detectable labels (para [0011] and claims 17 and 34)
	 Regarding claim 13, see Duffin at para [0008] teach sample that is mammalian.
	Regarding claims 14 and 15, see as cited in detail previously above, the combination of the cited art teach antibody that detects a cancer marker, such as ovarian cancer exosomes (Applicant’s elected species of invention).
 	Regarding claim 16, see para [0063], Duffin teach anti-PLAP antibody as capable of detecting ovarian cancer exosomes bound to GNA coated plates. It would have been further obvious to one having ordinary skill in the art, when quantitating ovarian cancer exosomes via both affinity (lectin and antibody) methods as taught by the combination of the cited art, to have modified the antibody multiwell plate in order to provide the anti-PLAP antibody of Duffin on immobilized to the wells of the microtiter plate as an obvious matter of applying a known reagent for its art recognized, intended purpose. In particular, the prior art taught the use of antibody to target and capture exosomes (Fais), and the prior art taught anti-PLAP as a specific antibody for binding exosomes specific to ovarian cancer (Duffin). Further, one having ordinary skill would have a reasonable expectation of success using a known reagent for its art recognized intended purpose.  
	Regarding claim 17, see Duffin claims 14 and 24, teaching the same lectin (namely lectin capable of binding exosomes derived from a plurality of cell types). 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duffin et al. in view of Fais et al. and Gerlach et al., as applied to claim 2 above, and further in view of Meagher et al., US PG Pub No. 2001/0055596A1.
Regarding claim 12, Duffin teach a substrate comprising a standard multiwell plate (see para [0045]). Duffin also teach a substrate can be made of materials including but not limited to sepharose, latex, glass, polystyrene, polyvinyl, nitrocellulose and silicon (para [0031]).
However, Duffin does not specifically teach a multiwell plate made of polystyrene material.
See Meagher et al., such standard multi-well plates as in Duffin are typically plastic, namely polystyrene or polyvinylchloride) (see para [0113]).
Although Duffin is silent as the material of the multi-well plate used in their methods, it would have been obvious that the plate be polystyrene (i.e., it would have been obvious to have used a standard plolystyrene plate as in Meagher), as an obvious matter of a known material for its art recognized purpose (Meagher). Further it would have been obvious to have relied on such a polystyrene plate as an obvious matter of selecting from a finite list of suitable art recognized materials. In particular, Duffin teach using a standard multi-well plate as a substrate, and it was known that such plates are plates of polystytrene or polyvinylchloride (a finite list of materials as taught by Meagher). One having ordinary skill could have pursued the finite list of known potential materials with a  reasonable expectation of success.
One having ordinary skill in the art would have a reasonable expectation of success because the plate of Duffin is taught as a standard multi-well plate. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641